

	

		II

		109th CONGRESS

		1st Session

		S. 835

		IN THE SENATE OF THE UNITED STATES

		

			April 18, 2005

			Mr. Craig (for himself

			 and Mr. Burns) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to allow a

		  nonrefundable tax credit for elder care expenses. 

	

	

		1.Short titleThis Act may be cited as the

			 Senior Elder Care Relief and

			 Empowerment (SECURE) Act.

		2.Credit for elder

			 care

			(a)In

			 generalSubpart A of part IV of subchapter A of chapter 1 of the

			 Internal Revenue Code of 1986 is amended by inserting after section 25B the

			 following new section:

				

					25C.Elder care

				expenses

						(a)Allowance of

				creditIn the case of an individual, there shall be allowed as a

				credit against the tax imposed by this chapter 50 percent of so much of the

				qualified elder care expenses paid or incurred by the taxpayer with respect to

				each qualified senior citizen as exceeds $1,000.

						(b)Qualified

				senior citizenFor purposes of this section, the term

				qualified senior citizen means an individual—

							(1)who has attained

				normal retirement age (as determined under section 216 of the

				Social Security Act) before the close

				of the taxable year,

							(2)who is a

				chronically ill individual (within the meaning of section 7702B(c)(2)(B)),

				and

							(3)who is—

								(A)the

				taxpayer,

								(B)a family member

				(within the meaning of section 529(e)(2)) of the taxpayer, or

								(C)a dependent

				(within the meaning of section 152) of the taxpayer.

								(c)Qualified elder

				care expensesFor purposes of this section—

							(1)In

				generalThe term qualified elder care expenses means

				expenses paid or incurred by the taxpayer with respect to the qualified senior

				citizen for—

								(A)qualified

				long-term care services (as defined in section 7702B(c)),

								(B)respite care,

				or

								(C)adult day

				care.

								(2)ExceptionsThe

				term qualified elder care expenses does not include—

								(A)any expense to

				the extent such expense is compensated for by insurance or otherwise,

				and

								(B)any expense paid

				to a nursing facility (as defined in section 1919 of the

				Social Security Act).

								(d)Other

				definitions and special rules

							(1)Adult day

				careThe term adult day care means care provided for

				a qualified senior citizen through a structured, community-based group program

				which provides health, social, and other related support services on a less

				than 16-hour per day basis.

							(2)Respite

				careThe term respite care means planned or

				emergency care provided to a qualified senior citizen in order to provide

				temporary relief to a caregiver of such senior citizen.

							(3)Married

				individualsRules similar to the rules of paragraphs (2), (3),

				and (4) of section 21(e) shall apply for purposes of this section.

							(4)No double

				benefitNo deduction or other credit under this chapter shall

				take into account any expense taken into account for purposes of determining

				the credit under this section.

							(5)Identifying

				information required with respect to service providerNo credit

				shall be allowed under subsection (a) for any amount paid to any person

				unless—

								(A)the name,

				address, and taxpayer identification number of such person are included on the

				return claiming the credit, or

								(B)if such person is

				an organization described in section 501(c)(3) and exempt from tax under

				section 501(a), the name and address of such person are included on the return

				claiming the credit.

								In the

				case of a failure to provide the information required under the preceding

				sentence, the preceding sentence shall not apply if it is shown that the

				taxpayer exercised due diligence in attempting to provide the information so

				required.(6)Identifying

				information required with respect to qualified senior citizensNo

				credit shall be allowed under this section with respect to any qualified senior

				citizen unless the TIN of such senior citizen is included on the return

				claiming the

				credit.

							.

			(b)Conforming

			 amendments

				(1)Section

			 6213(g)(2)(H) of the Internal Revenue Code of 1986 (relating to mathematical or

			 clerical error) is amended by inserting , section 25C (relating to elder

			 care expenses), after employment).

				(2)The table of

			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is

			 amended by inserting after the item relating to section 25B the following new

			 item:

					

						

							Sec. 25C. Elder care

				expenses.

						

						.

				(c)Effective

			 dateThe amendments made by this section shall apply to expenses

			 incurred in taxable years beginning after December 31, 2004.

			

